EXHIBIT CONSULTING AGREEMENT This AGREEMENT effective as ofOctober 17, 2007 between Carbon Credits International, Inc., a Nevada corporation located in Las Vegas, Nevada (the “Company”), and CARBON REDUCER INDUSTRIES, SDN.BHD., a Malaysian corporation whose address is No. 2, Jalan Pulai Perdana 2/9, Taman Sri Pulai Perdana, 81110, Kangkar Pulai, Johor, Malaysia, (the “Executive”, or Employee”). W I T N E S S E T H: WHEREAS, the Company desires that Executive serve as the Company’s Chief Technology
